In a condemnation proceeding, the Town of Greenburgh appeals from an order of the Supreme Court, Westchester County, dated May 28, 1976, which (1) set aside a prior order of the same court, dated June 6, 1975, which confirmed a report of the Commissioners of Appraisal, and (2) directed the said commissioners to reconvene. Order affirmed, with $50 costs and disbursements. A court has inherent power, not limited by statute, to relieve a party from a judgment or order entered on default and, in its exercise of said power, a court may open its own judgments or orders for sufficient reason and in the furtherance of justice (Michaud v Loblaws, Inc., 36 AD2d 1013; Ladd v Stevenson, 112 NY 325; 5 Weinstein-Korn-Miller, NY Civ Prac, par 5015.12). On the record on this appeal, the vacatur of the order confirming the award was a proper exercise of discretion. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.